Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election without traverse of invention I in the reply filed on 08/09/2022 is acknowledged.
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

IN THE CLAIMS
1. (Currently Amended) A method for isolating a duvet with a duvet cover, the duvet cover comprising: a first upper section of material having an overall width dimension and an overall length dimension larger than the overall width and length dimensions of a duvet to be covered; a second lower section of material having an overall width dimension and an overall length dimension larger than the overall width and length dimensions of the duvet to be covered, wherein the second lower section of material is sewn to or secured to the first upper section of material along only one common edge of the first and second sections laid one over the other, leaving a free edge extending along at least a portion of two side edges and along a bottom edge of the first and second sections, the bottom edge being both distal from and parallel to the common edge; stitching or securing means extending parallel to the overall width dimension of the first and second sections, said stitching or securing means further being spaced apart from the common edge of the first and second sections; and wherein the first and second sections of material are configured to be secured together only along the common edge via said stitching or securing means and not secured together along the portion of the side edges and the bottom edge; and wherein the duvet cover further comprises weighted elements disposed along the side and bottom free edges thereof, the weighted elements functioning to weigh the duvet cover down over the side edges and bottom edge of a bed; and wherein the weighted elements are sewn into the fabric or otherwise attached to the fabric; and comprising the acts of: a) positioning the duvet cover, the material sections stacked one over the other, over a bed with the common edge disposed across the width of the bed and near the head of the bed; b) pulling up the upper section from the foot of the bed and dispose the upper section toward the head of the bed and past the common edge of the duvet cover; c) positioning the duvet adjacent to an upper surface of the lower section in substantial geometric alignment with the lower section with a top edge of the duvet disposed toward the head of the bed and parallel to the common edge of the duvet cover; and d) pulling down the upper section from the head to the foot of the bed and dispose the upper section adjacent to the duvet and over the lower material section of the duvet cover and the duvet.

2.  (Currently Amended) The method of claim 1, wherein the duvet cover is fabricated from a washable fabric including 

3. (Currently Amended) The method of claim 1, wherein the second section of material is secured to the first section of material by a snap, zipper, hook and loop system, button, decorative stitching, double stitching, 

Authorization for this examiner’s amendment was given in an interview with Lisa Phan on 08/16/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The prior art of record fails to disclose wherein the duvet cover further comprises weighted elements disposed along the side and bottom free edges thereof, the weighted elements functioning to weigh the duvet cover down over the side edges and bottom edge of a bed; and wherein the weighted elements are sewn into the fabric or otherwise attached to the fabric. The closest prior art of record to the invention is U.S. Publication No. 20190099017 issued to Goldberg and Great Britain Patent No. GB2318051 issued to Morgan.
	Goldberg discloses a clamshell like duvet cover similar to that of the applicant’s duvet cover. However, the applicant’s claim specifically states that it must be sewn along ONLY one edge and Goldberg’s is sewn along 3 edges shown in FIG. 3A (1250) and (1150). Morgan discloses a similar structure but is designed to be zipped along three sides. However, the combination of the use of weighted elements with zippers is not proper because the intent of the weighted elements is to weight the cover down so that it can be properly tucked underneath a mattress whereas Morgan’s cover is design to sit on top of the mattress. Thus, no motivation exists to add weights a duvet cover that doesn’t tuck under the mattress, furthermore there is no need for weights because the duvet is designed to be enclosed inside the cover and fastened and the weights of the applicant’s is designed to prevent the duvet from moving around because it is completely secured inside the cover.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/18/2022